Citation Nr: 1745773	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  08-18 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).

2.  Entitlement to a rating in excess of 10 percent for a right knee disability.

3.  Entitlement to increases in the (10 percent prior to August 25, 2015, 20 percent prior to June 29, 2017 and 40 percent from that date) staged ratings assigned for a depressive disorder.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who had active duty for training (ACDUTRA) from August to December 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012 and October 2014, the Board (by a Veterans Law Judge (VLJ) other than the undersigned) remanded these matters for additional development of the record and/or to ensure due process.  In July 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In June 2017 these matters were again remanded by the Board.  

[The Board's June 2017 decision dismissed claims seeking increased ratings for right hip disabilities, resolving the matter, and reopened a claim of service connection for a low back disability and remanded it for additional development on de novo review.  In July 2017, the RO granted service connection for lumbar spine degenerative disc disease, resolving that matter.]

The matter of the ratings for a depressive disorder and a right knee disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

ED was not manifested in service, and the preponderance of the evidence is against a finding that it was incurred in line of duty or was caused or aggravated by a service connected disability.

CONCLUSION OF LAW

Service connection for ED is not warranted.  38 U.S.C.A. §§ 101 (24), 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a March 2009 letter.  A notice deficiency is not alleged.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), VA and private medical records have been secured.  He was afforded VA examinations to determine the etiology of his ED.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the July 2015 hearing, the undersigned identified the issue, and advised the Veteran of what is needed to substantiate the claim.  A hearing notice deficiency is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings concerning ED.  On December 1970 service separation examination, the genitourinary system was normal.

In January 2009, J.M. Dauphin, M.D., an orthopedist, stated that the Veteran's depression was worse, and that he was having some difficulty with ED.  

On March 2009 VA genitourinary examination, the Veteran stated that he had had ED for two to three years.  He said he was sometimes able to have an erection.  It was noted that the most likely etiology for ED was psychological. The diagnosis was ED.  The examiner, who reviewed the record, opined that it was less likely as not that the Veteran's ED was caused by or a result of depression.  She stated that the most likely causes were his obesity and hypogonadism.  

On June 2017 VA genitourinary examination, the Veteran stated that his ED was present for about 8 1/2 years.  It was noted that his diabetes mellitus was diagnosed in the 1990's.  The examination report notes that the etiological factor for the Veteran's ED included a decrease in testosterone, uncontrolled diabetes mellitus and morbid obesity.  The examiner indicated that she reviewed the record, and opined that it was less likely than not that the Veteran's ED was proximately due to or the result of a service-connected condition.  She noted that ED predated the Veteran's treatment for depression (noting that when the Veteran was evaluated for ED in March 2009, he said then that his ED symptoms had been present for two or three years; and that VA pharmacy records show that antidepressants were not started until 2009).  She opined that it was more likely than not that the Veteran's ED was secondary to his long history of uncontrolled diabetes mellitus.  She explained that although the Veteran's current medication [for depression] might have an adverse effect on sexual functioning, his other co-morbidities, including hypertension, uncontrolled diabetes mellitus with bilateral peripheral neuropathy most likely contributed to the ED.  She indicated that although the Veteran's medication for his depression may contribute to ED, it was impossible, without resort to mere speculation, to ascertain the portion of ED impairment that may be attributed to aggravation by medication for depression his ED.

Service connection may be granted for a disability resulting from a disease or injury incurred or aggravated in line of duty (on active military, naval, or air service, including ACDUTRA).  See 38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

It is not in dispute that ED was first manifested many years after service (the Veteran has not alleged otherwise).  His theory of entitlement is essentially one of secondary service connection, i.e., that his ED was caused or aggravated by his service-connected psychiatric disability (to include as due to medication prescribed for such disability).  Whether or not a service-connected mental disability causes or aggravates a disability such as ED is a medical question.  The only medical opinions in the record that address the matter found that it is less likely than not that ED was secondary to the Veteran's depression (to include as due to prescribed medication).  On April 2009 VA examination, the examiner stated that the more likely causes of the Veteran's ED were his obesity and hypogonadism.  In June 2017, the VA examiner opined that it was more likely than not that ED was due to uncontrolled diabetes mellitus and noted that the ED pre-dated treatment for depression [with medication], i.e., medication would not have been the cause.  She acknowledged that the Veteran's type of psychotropic medication could contribute to [i.e., aggravate], the ED, but indicated would be speculative to ascertain to what extent the medication for psychiatric disability might have aggravated ED [i.e., it would not be possible to establish a baseline level of severity of the disability prior to the aggravation, or to ascertain the degree of ED impairment superimposed on the baseline.  See 38 C.F.R. § 3.310(b)].  Notably, there is no evidence in the record regarding a baseline level of ED.  The Veteran has not provided any competent (medical) evidence addressing these matters, and has not identified medical providers that may have information bearing on the matter.]  Consequently, there is insufficient evidence in the record to support secondary service connection for ED on the basis that such disability was aggravated by medication for service connected psychiatric disability.  

The VA examiners' opinions are probative evidence in this matter, and in the absence of competent (medical) evidence to the contrary are persuasive.  The Veteran is a layperson, and has not presented any medical opinion or medical literature supporting his theory of entitlement.   The preponderance of the evidence is against the claim of service connection for ED.  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for ED is denied.


REMAND

Regarding the rating for the Veteran's service-connected psychiatric disability, when service connection for depressive disorder was granted (by a final rating decision in August 2006), the AOJ indicated that the rating then assigned was based on a reduction of the rating that would be warranted for total psychiatric impairment shown by the degree of impairment that was attributable to a co-exist nonservice-connected psychiatric disability.  Ratings since have continued to indicate there is a reduction in the rating for psychiatric disability because some portion of impairment is being attributed to co-existing nonservice connected disability.  However, the AOJ has not expressly denied service connection for any psychiatric disability (see 2009 and 2017 rating decision codesheets), and has not expressly indicated what symptoms shown were found to be solely attributable to a nonservice-connected disability.  Under such circumstances proper appellate consideration is not possible, and clarification of adjudicatory determinations is necessary. 

Regarding the rating for right knee disability, the Veteran was most recently examined by VA for this condition in July 2015.  At that time range of motion testing of the right knee could not be conducted (apparently due to pain during a period of acute exacerbation).  It was noted that the knee was not ankylosed (i.e., that there was at least some (unspecified) degree of right knee motion, and that the Veteran walked with an unsteady gait (reason unspecified); joint instability was not noted.  This evidence leaves the Veteran's right knee disability picture unclear, and further development of medical evidence in the matter is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his right knee disability since 2016, and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.  The AOJ should also secure for the record updated records of any VA evaluations or treatment the veteran has received for psychiatric disability.

2.  Thereafter, the AOJ should arrange for an orthopedic examination of the Veteran to assess the severity of his right knee disability.  All findings and related functional impairment should be described in detail.  All indicated studies must be completed (to include range of motion studies of the right knee, with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, weight-bearing, fatigue, use, etc.).  If range of motion testing is not possible, the examiner should (to the extent possible) provide estimates of ranges of motion (based on review of the record/treatment records and observation of the Veteran's functioning, e.g., on sitting, walking, standing, etc.).  The examiner should indicate whether or not there is subluxation of instability of the knee, and if so-the degree of such.  The examiner should comment on any restrictions on occupational and daily activity functioning due to the right knee disability.  

The examiner should include rationale with all opinions.

3.  The AOJ should review the record and provide clarification of the rating assigned for the Veteran's service-connected psychiatric disability (and update the rating based on any more contemporaneous pertinent evidence received).  If there is any reduction in the rating because symptoms/impairment found are attributable solely to co-existing nonservice connected disability, the AOJ must identify the co-existing nonservice-connected disability (documenting it as not service connected on a rating codesheet, and notifying the Veteran of the denial and his appellate rights in the matter).  Furthermore, the AOJ should identify the symptoms and impairment that are attributed solely to the nonservice-connected psychiatric disability; identify the percent of rating that is being deducted for nonservice-connected symptoms and impairment from the total disability rating that would be warranted if all psychiatric symptoms and impairment were considered; and identify the clinical data (medical evidence) that provide a basis to totally dissociating any psychiatric symptoms and impairment from the service connected on the basis that they are attributable solely to nonservice connected disability.   

4.  The AOJ should then review the record, arrange for any further development suggested and readjudicate the claims remaining on appeal.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


